DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore, the word “preferably” on line 2 also creates ambiguity within the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, 15, 17-18, 20, 23-24, 27-31, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEARMONTH et al. (USPGPUB 2019/0201286).
 	Regarding claim 1, LEARMONTH et al. disclose a dispensing system for dispensing unit dosage forms from a blister pack, the dispensing system comprising:
a housing (302) for receiving a blister pack (126), the blister pack having a plurality of cavities with at least one unit dosage form sealed in each of the cavities, the housing comprising at least one housing aperture (320);
a sensing layer (118 or 118,132) comprising:
a plurality of apertures (408), each sensing layer aperture configured to substantially align with a corresponding one or more of the plurality of cavities of the blister pack when a blister pack is received in the housing (see paragraph [0093]); and
at least one sensing region (402); 
an electronics unit (102,112); and
a power source (216) for providing voltage to the sensing layer; 
wherein:
in use, the unit dosage forms are dispensed from the blister pack through the sensing layer apertures and through the at least one housing aperture (see paragraph [0084]); and 
the sensing layer senses each unit dosage form being dispensed from the blister pack (see paragraph [0097]).
	Regarding claim 2, LEARMONTH et al. disclose the dispensing system of claim 1, wherein the sensing layer (118,132) comprises a pressure sensitive layer (see “paper sheet” in paragraph [0054]) and a conductive layer (132 or 132,404 or 404), the conductive layer comprising at least one conductive region (see Figures 5A-5C).
	Regarding claim 3, LEARMONTH et al. disclose the dispensing system of claim 2, further comprising a plurality of conductive regions, at least one conductive region (406A,406B or 504,506,508,510) at least partially surrounding each sensing layer aperture (see Figures 5A-5B), preferably comprising segments or zones of conductive regions surrounding each sensing layer aperture (408), wherein the sensing layer senses the pressure applied in the vicinity of each cavity as each unit dosage form is dispensed from the blister pack (see paragraph [0105]).
	Regarding claim 4, LEARMONTH et al. disclose the dispensing system of claim 2, further comprising a plurality of conductive regions (402), the conductive regions arranged at the edges and/or in the corners (402-1,402-22,402-7,402-28) of the conductive layer (see Figure 4), wherein the sensing layer senses the pressure applied to the sensing layer as each unit dosage form is dispensed from the blister pack (see paragraphs [0091] and [0097]).
	Regarding claim 9, LEARMONTH et al. disclose the dispensing system of claim 2, wherein the power source provides voltage to the conductive region(s) of the conductive layer (see paragraphs [0063], [0065], and [0118]).

	Regarding claim 11 (AS BEST UNDERSTOOD), LEARMONTH et al. disclose the dispensing system of claim 2, wherein the pressure sensitive layer comprises a polymer film layer (see paragraph [0054]), preferably a polyolefin, such as polyethylene, layer, impregnated with conductive particles, preferably carbon black particles.
	Regarding claim 12, LEARMONTH et al. disclose the dispensing system of claim 2, wherein the conductive layer (404) comprises a printed circuit board (PCB), the conductive region(s) of the conductive layer being printed onto the conductive layer (see Figures 5A-5C).
	Regarding claim 15, LEARMONTH et al. disclose the dispensing system of claim 2, wherein the sensing layer senses the profile of the pressure applied to the sensing layer to determine if:
a unit dosage form has been dispensed from the blister pack (see paragraph [0180]); or 
the pressure has a non-dispensing pressure profile.
	Regarding claim 17, LEARMONTH et al. disclose the dispensing system of claim 1 wherein the sensing layer comprises an inductive sensor with inductive properties, where dispensing the dosage unit, by displacing the sensing layer or by rupture of the blister pack, changes the inductive properties (see paragraph [0200]).
	Regarding claim 18, LEARMONTH et al. disclose the dispensing system of claim 1 wherein the sensing layer comprises an inductive sensor with inductive 
	Regarding claim 20, LEARMONTH et al. disclose the dispensing system of claim 1, further comprising at least one transmitter and at least one receiver, the receiver configured to receive a signal from the transmitter, wherein the receiver and transmitter are aligned with each other such that at least one of the apertures of the sensing layer is located between them (see paragraphs [0118]-[0119] and Figures 4, 5C, and 5D).
 	Regarding claim 23, LEARMONTH et al. disclose the dispensing system of claim 1, wherein the housing comprises a plurality of housing apertures (320), the housing apertures arranged in an array such that each housing aperture substantially aligns with at least one of the plurality of cavities of the blister pack when a blister pack is received in the housing, the blister pack being a standard blister pack (see Figures 3A-3B).
	Regarding claim 24, LEARMONTH et al. disclose the dispensing system of claim 1, wherein the electronics unit comprises a memory for storing data corresponding to at least the time and date at which the sensing layer senses each unit dosage form being dispensed from the blister pack (see paragraphs [0067]-[0068]).
	Regarding claim 27, LEARMONTH et al. disclose the dispensing system of claim 1, wherein the housing and the sensing layer are separable components and are configured such that sensing layers with different configurations are each receivable in the housing (see paragraphs [0188]-[0196]).
	Regarding claim 28, LEARMONTH et al. disclose the dispensing system of claim 1, wherein the electronics unit (102) is configured for any one or more of the following: 
detecting an identification of a blister pack from a memory of the blister pack having the identification stored therein (see paragraph [0134]); 
detecting the presence of a blister pack within the housing; 
detecting removal of a blister pack from the housing; 
detecting insertion or a blister pack into the housing; and/or 
detecting the orientation of the blister pack within the housing.
	Regarding claim 29, LEARMONTH et al. disclose the dispensing system of claim 1, further comprising an accelerometer, the accelerometer configured for determining movement of the system, and preferably for determining movement above and/or below one or more thresholds for detecting whether the system is in use by a user (see paragraph [0065]).
	Regarding claim 30, LEARMONTH et al. disclose a method of dispensing unit dosage forms from a dispensing system having a blister pack received therein, the dispensing system comprising:
a housing (102,104) for receiving a blister pack (126), the blister pack having a plurality of cavities (136) with at least one unit dosage form (128) sealed in each of the cavities, the housing comprising at least one housing aperture (320);
a sensing layer (118,132) comprising:
a plurality of apertures (408), each sensing layer aperture configured to substantially align with a corresponding one or more of the plurality of cavities of the blister pack when a blister pack is received in the housing (see paragraph [0093]); and
at least one sensing regions (402); 
an electronics unit (112); and
a power source (216) for providing voltage to the sensing layer; 
the method comprising:
sensing with the sensing layer when each unit dosage form is dispensed from the blister pack through the sensing layer apertures and through the at least one housing aperture (see paragraph [0097]).
	Regarding claim 31, LEARMONTH et al. disclose the method of claim 30, wherein the sensing layer comprises a plurality of pressure sensing regions (402 or 502), at least one pressure sensing region at least partially surrounding each sensing layer aperture (see Figure 4), and wherein the step of sensing with the sensing layer when each unit dosage form is dispensed from the blister pack comprises sensing pressure applied in the vicinity of each cavity with the sensing layer (see paragraph [0097]).
	Regarding claim 39, LEARMONTH et al. disclose the method of claim 30, further comprising sensing a profile of the pressure applied in the vicinity of each cavity, to determine if:
a unit dosage form has been dispensed from the blister pack (see paragraph [0180]); or 
the pressure has a non-dispensing pressure profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEARMONTH et al. (USPGPUB 2019/0201286) as applied to claims 1-4, 9-12, 15, 17-18, 20, 23-24, 27-31, and 39 above, and further in view of Dixit et al. (USPGPUB 2016/0132661).
	Regarding claim 5, LEARMONTH et al. disclose the dispensing system of claim 2, wherein the sensing layer further comprises a spacing layer (504,506) between the pressure sensitive layer (see “paper sheet” in paragraph [0054]) and the conductive layer (404,508). However, they do not disclose the spacing layer spacing the pressure sensitive layer and conductive layer apart such that they are not in electrical contact, and the spacing layer being compressible such that the pressure sensitive layer and the conductive region(s) of the conductive layer can be brought into electrical contact. Dixit et al. disclose a dispensing system wherein the sensing layer further comprises a spacing layer between the pressure sensitive layer the spacing layer spacing the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEARMONTH et al. (USPGPUB 2019/0201286) as applied to claims 1-4, 9-12, 15, 17-18, 20, 23-24, 27-31, and 39 above, and further in view of Mehregany et al. (USPGPUB 2017/0294105).
	Regarding claim 16, LEARMONTH et al. disclose the dispensing system of claim 1. However, they do not disclose a dispensing system wherein the sensing layer comprises a first capacitive layer and a second capacitive layer, the first and second capacitive layers separated by a compressible spacing layer therebetween, wherein compression of the compressible layer as a unit dosage form is being dispensed from the blister pack brings the first and second capacitive layers closer together thereby .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
6/15/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651